Title: From George Washington to the Citizens of Boston, 27 October 1789
From: Washington, George
To: Citizens of Boston


          
            Gentlemen
            [Boston, 27 Oct. 1789]
          
          The obligations, which your goodness has imposed upon me, demand my grateful acknowledgements—Your esteem does me honor, and your affection communicates the truest pleasure—by endeavoring to deserve, I will indulge the hope of retaining them.
          Over-rating my services, you have ascribed consequences to them, in which it would be injustice to deny a participation to the virtue and firmness of my worthy fellow-citizens of this respectable Town and Commonwealth.
          If the exercise of my military commission has contributed to vindicate the rights of humanity, and to secure the freedom and happiness of my country, the purpose for which it was assumed has been completed, and I am amply rewarded—If, in the prosecution of my civil duties I shall be so fortunate as to meet the wishes of my fellow-citizens, and to promote the advantage of our common interests, I shall not regret the sacrifice which you are pleased to mention in terms so obliging.
          The numerous sensations of heartfelt satisfaction, which a review of past scenes affords to my mind, in a comparison with the present happy hour, are far beyond my powers of utterance to express.
          
          I rejoice with you, my fellow-citizens, in every circumstance that declares your prosperity—and I do so, most cordially, because you have well deserved to be happy.
          Your love of liberty—your respect for the laws—your habits of industry—and your practice of the moral and religious obligations, are the strongest claims to national and individual happiness, and they will, I trust, be firmly and lastingly established.
          Your wishes for my personal felicity impress a deep and affectionate gratitude, and your prayer to the Almighty Ruler of the universe, in my behalf, calls forth my fervent supplication to that gracious and beneficent Being, for every blessing on your temporal pursuits, and for the perfection of your happiness hereafter.
          
            G: Washington
          
        